Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 15/741,177 for a MILLWORK LEVELER, filed on 12/29/2017.  This correspondence is in response to applicant’s reply filed on 7/26/2021.  Claims 1-4, 8, 9, 11-17, 19-23 are pending.  
Allowable Subject Matter
Claims 1-4, 8, 9, 11-17, 19-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the leveling device with the structure of the track, leveling post and plate fixedly attached to the leveling post and the plate being rotatable about the leveling post, in combination with the other limitations as set forth in the claim; regarding claim 11, the prior art does not teach the leveling device with the structure of the track, leveling post and plate fixedly attached to the leveling post and the plate being rotatable about the leveling post, in combination with the other limitations as set forth in the claims; regarding claim 16, the prior art does not teach the leveling device with the structure of the track, first leveling post, second leveling post and plate rotatably secured to the first leveling post, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 4, 2021